Citation Nr: 0204645	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  94-36 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
diagnosed as generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from November 1966 to August 
1970.  He had subsequent active duty for training, including 
the period from March 3 to 9, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 decision by the Department 
of Veterans Affairs (VA) Little Rock, Arkansas Regional 
Office (RO).  That decision denied service connection for 
anxiety.  Additional issues initially included in the 
veteran's appeal were expressly withdrawn by the veteran in 
his substantive appeal in April 1994.  This case was remanded 
in October 1996, in order to obtain additional medical 
treatment records.  The veteran did not provide the requested 
information, and, accordingly, the claim was referred to the 
Board.  The case was remanded in December 1998.  The Board 
instructed that the veteran be afforded a VA psychiatric 
examination to determine the current psychiatric 
diagnosis(es), and whether any diagnosed psychiatric disorder 
either had its onset, or increased in severity, during 
service.  In addition, the RO was to notify the veteran that 
he could submit additional evidence or argument in support of 
his claim.  A VA examination was requested.  The Board notes 
that the veteran failed to report.  In addition, the veteran 
did not submit any additional evidence.  Accordingly, the 
claim was referred to the Board.


FINDINGS OF FACT

1.  The veteran did not respond to a request that he supply 
post-service medical treatment records pertaining to an 
anxiety disorder, and failed to appear for a scheduled VA 
examination to assist him in his claim for service connection 
for an anxiety disorder.

2.  The evidence does not reasonably show that the veteran's 
anxiety disorder had its origins in service or that it 
worsened as a result of service.


CONCLUSION OF LAW

The veteran's generalized anxiety disorder was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 101(22) and 
(24), 1110, 1153 (West 1991); 38 C.F.R. §§ 3.6, 3.303, 3.306, 
3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for service connection for an anxiety disorder and complied 
with the VA's notification requirements.  The RO supplied the 
veteran with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, private medical records from 1977, March 
1990 private treatment records from St. Anthony Hospital, a 
March 1990 report from Midwest City EMS, letters from Dr. 
C.H. Rodgers dated October 1990, February 1991, July 1991 and 
August 1992, a letter from Dr. L.F. Bracy dated July 1992, a 
letter from the veteran dated April 1993, a VA examination 
report from June 1993, and the veteran's statements and 
testimony before a hearing officer at a hearing held at the 
RO in June 1994.

The Board notes that the issue was remanded to the RO twice 
for further development.  In the first remand, the Board 
instructed the RO to obtain private treatment records from 
doctors who had treated the veteran for anxiety since 
service.  The veteran did not reply to the two requests for 
releases sent by the RO.  In the second remand, the Board 
instructed the RO to schedule a VA psychiatric examination 
for the veteran.  He failed to report.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim. The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue on appeal.  
Therefore, no further assistance to the veteran with the 
development of the evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran was treated 
for various problems in December 1966.  When seen with sinus 
complaints and headaches he reported being nervous and having 
problems eating and sleeping.  The impression was upper 
respiratory infection and anxiety.  There was reference to a 
mental hygiene appointment being scheduled, but there is no 
record otherwise on file documenting any other psychiatric 
complaints or findings, including the veteran's separation 
examination in July 1970.  In October 1968 he was seen for 
complaints of mild indigestion and also tension and pressure 
associated with his job.

A March 1990 report from Midwest City EMS indicated that the 
veteran was complaining of fullness in the chest after 
dinner.  A note indicated that the veteran was "very 
anxious."  A physician's note indicated that, after 
medication was administered, the veteran became less anxious.

March 1990 private treatment records from St. Anthony 
Hospital note that the veteran presented with an episode of 
chest pain similar to an episode he had a year before.  
Physical examination was normal.  The veteran was discharged 
and advised to contact his family physician.

An April 1990 private treatment note indicated that the 
veteran was seen for nausea, light-headedness, fatigue and 
anxiety.  The veteran reported that some of his anxiety may 
have been due to the chest and abdominal pain that he had 
been having.

An October 1990 letter from C.H. Rodgers, M.D. noted that the 
veteran had been a patient of his for several years.  Dr. 
Rodgers indicated that the veteran had experienced an episode 
of pain while on duty in Oklahoma City, where he was 
hospitalized and discharged with an apparently normal 
arteriogram and findings significant with possible early 
mitral valve prolapse.  Dr. Rodgers noted that the veteran 
had irritable bowel syndrome and occasional asthma attacks.  
He indicated that excessive stress seems to flare up the 
veteran's irritable bowel syndrome and occasionally produced 
chest pain and asthma.  Accompanying office records encompass 
time frames between 1976 and August 1990.  A problem was 
noted with anxiety in March 1977 without further details 
provided.  In August 1990 the veteran was noted in these 
records as a "stress reactor."

An October 1990 treatment note in the service medical records 
indicated that the veteran was treated at the Tinker Air 
Force Base emergency room in March 1990 with a rapid heart 
rate.  The note indicated that he was evaluated for ischemic 
heart disease, but did not specify whether he was evaluated 
in March 1990 or October 1990.  The treatment note indicated 
that the veteran's testing was normal and he was diagnosed 
with non-ulcer gastritis.

A February 199[1] letter from C.H. Rodgers, M.D. indicated 
that he had "known" the veteran for many years.  He stated 
that he had treated him several times since October 1990 and 
had referred him to L.F. Bracy, a psychologist, for stress 
reduction and biofeedback, which helped the veteran deal 
better with his chest pain and stomach problems.  Dr. Rodgers 
indicated that traveling produced a lot of stress and seemed 
to aggravate the veteran's symptoms.  He noted the veteran 
was requesting a medical discharge for stress problems.  Dr. 
Rogers indicated that the veteran was a "stress-reactor with 
somatic musculoskeletal complaints, chest pain, 
gastrointestinal functional disorders, irritable bowel 
symptoms, and occasional panic-type attacks."

A July 1991 letter from C.H. Rodgers, M.D. indicated that the 
veteran was learning to regulate his irritable bowel and 
asthma better.  Dr. Rodgers noted that the veteran was under 
stress reduction training and was learning to handle stress 
much better.  He stated that the veteran had been on a 
military medical leave and seemed to have improved greatly 
during that time period.  Dr. Rodgers indicated his belief 
that the veteran could tolerate a less stressful job and he 
could "probably fulfill his duties in a less stressful 
situation."

A July 1992 letter from L.F. Bracy, a psychologist, indicated 
that the veteran was treated for stress and anxiety from 
September 1990 to July 1992.  Dr. Bracy indicated his belief 
that the medical treatment and misdiagnosis the veteran 
received at Tinker Air Force Base "definitely exacerbated 
his anxiety and stress problems" and "caused [the veteran] 
a great deal of anxiety that he is still working to 
resolve."

An August 1992 letter from C.H. Rodgers, M.D. indicated that 
the veteran had been a patient of his for seventeen years.  
He noted that the veteran was seeking a discharge from the 
Air Force Reserve because of medical problems that the 
veteran felt he incurred since his March 1990 evaluation at 
Tinker Air Force Base.  Dr. Rodgers stated that the 
"veteran's stress level has increased since that time and 
(the veteran) felt much of this was related to the events of 
March 1990."  Dr. Rodgers stated that, since March 1990, he 
and a psychologist were treating the veteran.  The veteran 
was still being treated by a psychologist with biofeedback 
and stress reduction.  Dr. Rodgers indicated that, having 
seen the veteran over a period of years, his visits increased 
substantially since the problems in April (sic) 1990, with 
most of his symptoms being gastrointestinal, chest pain and 
irregular heartbeats.

In April 1993 the veteran submitted a letter outlining his 
contentions.  He indicated that he was treated for chest 
pains in March 1990 during a period of active duty for 
training (ADT).  The veteran stated that the Tinker Air Force 
Base emergency room staff misdiagnosed his stomach problem as 
a heart attack.  The veteran contended, in his letter, that 
he believed his "stress overload condition" was a result of 
this misdiagnosis.

A VA examination was conducted in June 1993.  The veteran 
reported that his problems began in 1990 when he was on 
annual tour and told he was having a heart attack.  He 
indicated that since that time he had a difficult time 
accepting his health problems.  He noted that he had been 
referred to a therapist in 1977 for trouble sleeping, chest 
pain and alcohol abuse.  The veteran indicated that with 
counseling and medication he improved.  He also stated that 
his experience at Tinker brought his problems back to the 
surface and involved feelings of inadequacy and "a lot of 
insecurities that go way back."  The veteran reported 
feelings of occasional light-headedness, feelings of tension 
and a general sort of keyed up feeling.  The veteran reported 
that he had trouble traveling.  "Any trip that is longer 
than about 6 hours [was] very stressful because of the fear 
that something will happen."  The veteran was diagnosed with 
generalized anxiety disorder.  No statements were made as to 
the etiology of the veteran's diagnosis.

The veteran testified at a hearing held before a hearing 
officer at the RO in June 1994.  The veteran stated that he 
had not been treated for anxiety or a nervous condition prior 
to entering active military service.  He indicated that he 
was treated for stress during the period of time he was in 
the reserve until about 1978 to 1979.  He stated that when he 
was on ADT in 1990 he got sick and went to the base hospital 
at Tinker.  He indicated that they told him he was having a 
heart attack.  He reported that he was transferred to another 
hospital, where he was told his heart was fine.  The veteran 
stated that he continued to have the same problems that made 
him report to the base hospital in the first place.  The 
veteran testified that the misdiagnosis of a heart attack at 
Tinker overwhelmed and frightened him.  The veteran indicated 
that two psychologists were currently treating him.

In October 1996 the Board remanded the issue to the RO.  The 
Board instructed the RO to obtain treatment records from 
physicians that the veteran referred to in his testimony 
before a hearing officer in June 1994.  These physicians were 
Drs. Douglas, Vannice and Lewis.  A letter was sent to the 
veteran in November 1996 requesting he complete the necessary 
releases to enable the RO to obtain the records referred to 
by the Board.  A second letter was sent in March 1997 
requesting the veteran submit the releases.  The releases 
were not received by the RO and the issue was referred to the 
Board.

In December 1998 the Board remanded the issue to the RO 
again.  The Board instructed the RO to schedule a VA 
psychiatric examination to determine whether the veteran had 
a current psychiatric diagnosis and if any diagnosed 
disabilities could be related to service.  A VA examination 
was scheduled, but the veteran failed to report and did not 
provide any explanation as to the cause of his failure to 
appear for the scheduled examination.  In addition, the 
veteran was notified by the RO in a December 1998 letter that 
he could submit any additional evidence in support of his 
claim.

III.  Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

Active military, naval, or air service includes any period of 
ADT during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  See 38 
U.S.C.A. § 101(22) and (24); 38 C.F.R. § 3.6(a).  ADT (e.g., 
the annual 2-week training period) is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  See 38 C.F.R. § 3.6(c)(1).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support the grant of 
service connection for an anxiety disorder.  The reasons 
follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143.
The Court has held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service occurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999);  see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board notes that the veteran was treated for anxiety 
while in service in December 1966.  However, no psychiatric 
disorders were noted on his separation examination conducted 
in July 1970.

Private medical records contain a note indicating that the 
veteran was seen for anxiety in March 1977 and was noted to 
be a "stress reactor" in August 1990, but are otherwise 
silent as to any treatment or diagnoses he received during 
that time.  The veteran's testimony before a hearing officer 
at a hearing held at the RO in June 1994 indicates that he 
was treated for stress in the 1970s until about 1978 or 1979.  
The Board notes that in the October 1996 and the December 
1998 remands the veteran was asked to submit records 
documenting his treatment for anxiety in the 1970s.  However, 
the records were not submitted nor were releases submitted 
that would have allowed VA to obtain the records on the 
veteran's behalf.

There is no medical evidence of record suggesting a nexus 
between the veteran's current anxiety disorder and his active 
service from 1966 to 1970.  Accordingly, the Board finds that 
the evidence does not support a direct grant of service 
connection for an anxiety disorder.

The veteran contends that he was misdiagnosed at Tinker Air 
Force Base when he was experiencing chest pains.  He believes 
that this misdiagnosis resulted in an aggravation of his 
anxiety disorder.  However, the veteran is a lay person and a 
layperson without medical training or experience is not 
competent to offer medical diagnoses or opinions on etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
The Board notes that the veteran was diagnosed with 
generalized anxiety disorder in a June 1993 VA examination, 
although prior to that he had been basically characterized as 
a "stress reactor" and susceptible to anxiety.  However, 
the VA examination report does not link that diagnosis to 
either the veteran's active service or to the incident that 
occurred while the veteran was on ADT in March 1990.

Private treatment notes and letters from the veteran's 
treating physician note that the veteran's stress and anxiety 
are exacerbated by his physical conditions.  March 1990 
treatment notes from St. Anthony Hospital note that the 
symptoms the veteran experienced were similar to an episode 
he had experienced a year before.  The veteran noted in an 
April 1990 treatment note that some of his anxiety may have 
been due to the chest and abdominal pain he had been 
experiencing.  The February 199[1] letter from Dr. Rodgers 
noted that stress reduction and biofeedback treatments with 
Dr. Bracy had helped the veteran deal better with his chest 
pain and stomach problems.

In addition, there are indications on the record that the 
veteran's anxiety seems to be related to, or associated with, 
various facets of his life unrelated to the March 1990 
incident.  A February 1991 letter from Dr. Rodgers noted that 
traveling produced a lot of stress and seemed to aggravate 
the veteran's symptoms.  In the same letter, Dr. Rodgers 
indicated that the veteran was a "stress-reactor with 
somatic musculoskeletal complaints, chest pain, 
gastrointestinal functional disorders, irritable bowel 
symptoms, and occasional panic-type attacks."  A July 1991 
letter from Dr. Rodgers noted his belief that the veteran 
could tolerate a less stressful job.  The June 1993 VA 
examination report noted that the veteran experienced 
feelings of inadequacy and "a lot of insecurities that go 
way back."  The VA examination report also noted that the 
veteran has difficulty getting on an airplane and any trip 
that is "longer than six hours is very stressful because of 
the fear that something will happen."

The Board notes that there is no diagnosis of a generalized 
anxiety disorder until the June 1993 VA examination.  As 
previously noted, that report does not relate the veteran's 
anxiety disorder either to active duty or the veteran's March 
1990 ADT.  Although private medical records indicate periodic 
treatment for anxiety and increased stress, there is nothing 
of record indicating that the veteran was diagnosed with an 
anxiety disorder prior to June 1993.

Even if the veteran suffered from a generalized anxiety 
disorder at the time of the March 1990 incident, there is no 
probative evidence indicating that his underlying condition 
was aggravated by the March 1990 incident.  The July 1992 
letter from Dr. Bracy stated the psychologist's belief that 
the medical treatment the veteran received at Tinker Air 
Force Base "definitely exacerbated his anxiety and stress 
problems."  However, this statement does not indicate that 
the veteran experienced a permanent increase in the level of 
severity of any chronic anxiety as a result of his March 1990 
medical treatment.  A temporary flare up of symptomatology 
without evidence of worsening of the underlying condition 
does not constitute aggravation for the purpose of 
entitlement pursuant to 38 C.F.R. § 3.306.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  Similarly, the August 
1992 letter from Dr. Rodgers indicates that the veteran's 
"stress level increased" since the March 1990 medical 
treatment, but this language is somewhat equivocal as to the 
matter of whether there was a worsening in an underlying 
chronic condition, which may have been present at that time.  
Further obscuring the matter is the fact that it was noted 
that the veteran had felt his problems with anxiety were 
largely due to the 1990 incident, although the veteran, as a 
layperson would not have the expertise to render such an 
opinion probative.  See Espiritu at 495.

The Board also notes that neither the July 1992 letter from 
Dr. Bracy nor the August 1992 letter from Dr. Rodgers refers 
to a specific diagnosed chronic psychiatric disorder.  Dr. 
Rodgers' letter referred to the veteran's treatment for an 
increased stress level.  Dr. Bracy's letter indicated that he 
was treating the veteran for stress and anxiety.

In October 1996 and December 1998 the Board remanded the 
issue for further development by the RO.  In November 1996 
the RO sent the veteran a letter requesting that he sign and 
return release of information forms.  In March 1997 the RO 
informed the veteran and his representative that those forms 
had not been received by the RO.  The December 1998 remand 
instructed the RO to schedule the veteran for a VA 
psychiatric examination and inform him that he had the 
opportunity to submit additional evidence.  The veteran did 
not submit additional evidence and failed to report for the 
examination.  According to the Court, the duty to assist the 
veteran is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  When an accurate and 
comprehensive VA examination is found to be necessary in 
order to fully evaluate a claim, the veteran is required to 
cooperate with that examination.  See Beausoleil v. Brown, 8 
Vet. App. 459 (1996); Hayes v. Brown, 5 Vet. App. 60 (1993); 
see also Wood, supra.

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2001).  Relevant regulatory authority provides that 
when entitlement to a benefit cannot be established without a 
current VA examination, and a veteran fails to appear for the 
examination without good cause, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (b).  
There is no evidence on record that relates the diagnosis of 
a generalized anxiety disorder to service.  In addition, 
there is no evidence on the record that indicates that, if a 
chronic anxiety disorder was present in 1990, such disorder 
increased in severity as a result of the events of March 
1990.  Efforts to clarify these matters were frustrated by 
the veteran's failure to submit the requested releases and to 
report for the scheduled examination.


ORDER

Service connection for an anxiety disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

